Citation Nr: 0103296	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The veteran, who had active service from October 1961 to 
October 1963, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.    



FINDINGS OF FACT

1.  A disorder of the left knee did not exist prior to 
service and the veteran is presumed to have been in sound 
condition upon entering service

2.  Degenerative joint disease of the left knee was not 
manifested during service or within one year of separation 
from service.
 
3.  Degenerative joint disease of the left knee is not shown 
to be causally or etiologically related to service, including 
an injury sustained during service.  



CONCLUSION OF LAW

Degenerative joint disease of the left knee was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1132, 1137 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist laid out by the "Veteran's Claims 
Assistance Act of 2000," Pub. L. No. 106-475, §3(a), 114 
Stat. 2096 (2000)(to be codified as amended at 38 U.S.C.A. 
§§5103-5103A).  In this regard, all known medical records 
were obtained and are part of the case file, including the 
veteran's service medical records.  In addition, a VA 
examination of the veteran was conducted.


Evidence

Service medical records of a January 1961 pre-induction 
medical examination show a left knee abnormality with 
occasional symptoms and no clinical evidence of derangement.  
An October 1961 induction examination record notes a left 
knee abnormality and a normal examination.  Also included in 
the evidence of record is a record of medical care provided 
in October 1961 for complaints of left knee pain.  In that 
record the examiner noted that this could conceivably be the 
early manifestation of rheumatoid arthritis.  No diagnosis 
was recorded.

Service medical records reflect that the veteran was treated 
during service for a left knee injury after he fell into a 
ditch during training in October 1962.  The injury was 
diagnosed as internal derangement of the knee." At that time 
the examiner recorded a history of left knee injury beginning 
two years before induction.

The separation medical history record notes that a "trick 
knee," refers to the "Orthopedic Consult of 20 Feb 63," 
and states that there has been no change since that time.  
The referenced consult was in connection with the 1962 left 
knee injury noted above.    

Service medical records also show that the veteran underwent 
an annual reserve medical examination in February 1965, the 
records of which include a note of a left knee abnormality, 
"Hydroarthrosis, Hydrolis and tender left knee" and "a 
rupture of medial cartilage of the left knee with 
Hydroarthrosis."  The record also reports a knee operation 
and history of medial meniscus with intermittent 
hydroarthrosis and pain.   

A VA examination of the veteran in May 1999 concluded with a 
diagnosis of degenerative joint disease.  The examiner 
recorded a history that included an injury to the left knee 
when the veteran was about eighteen years old-two years 
prior to entering the service.  He also noted that the 
veteran's left knee was injured during service when he fell 
into a ditch during training.   The report indicates that the 
veteran related that he had no pain until 20 years after 
service and that x-rays taken in August 1998 showed moderate 
degenerative joint disease.  Finally, the examiner remarked 
that the veteran's condition was aggravated by his carpet-
laying work. 


Laws and Regulations

Service connection may be granted for disorders incurred or 
aggravated by active duty service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred in service, if they become manifest to a 
compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Grober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the inservice injury or disease and the current 
disability established by medical evidence. 

In determining whether a disorder is related to military 
service, the law presumes that a veteran was in sound 
condition when accepted for service, except as to defects 
noted in the entrance examination, or where clear and 
unmistakable evidence shows pre-existing disability.  See 38 
U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A history recorded at 
the time of examination of a preservice condition does not 
constitute a notation for the purposes of determining 
application of the presumption and instead, must be 
considered together with all other material evidence.  See 
38 C.F.R. §3.304(b)(1). 


Analysis

The service medical records, specifically the two 
examinations performed in connection with his entry into 
service, suggest that the veteran had a left knee disorder 
which preexisted his service.  However, no clinical findings 
or diagnosis of a left knee disorder was recorded on either 
examination.  As such, the Board finds that the veteran was 
presumed sound upon his entry into service.

The Board does acknowledge that the veteran sought treatment 
for left knee complaints shortly following his entry into 
service.  However, in view of the lack of further left knee 
complaints until the injury nearly one year later, the Board 
finds that this fact does not constitute clear and 
unmistakable evidence such as would rebut the presumption of 
soundness.     

While the evidence clearly reflects that the veteran 
sustained an injury to his left knee during service, the 
Board finds that the evidence just as clearly reflects that 
the veteran's current left knee disorder is not related to 
this service injury.  In this regard, there is no evidence 
that demonstrates that the degenerative joint disease or 
arthritis the veteran is currently diagnosed as having was 
manifested either during service of within one year of his 
separation from service.  Nor does the evidence reflect any 
continuity of symptoms after service.  Consequently, service 
connection for degenerative joint disease of the left knee is 
not warranted on a direct or secondary basis.  

In addition, there is no medical evidence that shows that the 
veteran's left knee degenerative joint disease is related to 
service or the injury the veteran sustained during service.  
In this respect, the VA examination indicates that the 
veteran's left knee disorder degenerative joint disease is a 
disorder associated with aging, rather than trauma, which the 
examiner indicated was aggravated by the veteran's post 
service work as a carpet layer.  See Giglio v. Derwinski, 2 
Vet. App. 560, 561 (1992)("Degenerative joint disease, or 
osteoarthritis, is defined as arthritis of middle age 
characterized by degenerative and sometimes hypertrophic 
changes in the bone and cartilage of one or more joints. . . 
.")  In the absence of medical evidence that shows that the 
veteran's current left knee disorder is related to service or 
to the injury he sustained during service, the Board 
concludes that service connection is not warranted.  

In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Service connection for degenerative joint disease of the left 
knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




 

